Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 1 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBORAH OSBORNE,

¥.

Plaintiff,

No. 2:19-cv-00588

UNITED STATES OF AMERICA

Defendant.

AMENDED PROOF OF SERVICE

I, Andrew Armijo, declare:

Li,

I am a citizen of the United States and am over the age of eighteen. I am not a party to the
above-captioned action. The following facts are within my knowledge and, if called to
testify as a witness, I would testify competently thereto.

On August 2, 2019, I served true and correct copiers of the Summons on Amended
Complaint, Amended Complaint, Proof of service, Civil Case Cover Sheet, Plaintiffs,
Original Complaint, and Notice of Assignment to Judge in the above captioned action, via
the United States Postal Service, Certified Mail, to the following:

United States of America
Attn: Civil Process Clerk
408 Galisteo St.

Villagra Building

Santa Fe, NM 87501

I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed this 2" day of August 2019, in Las Cruces, NM.

nd can! Cogs

Andrew Armijo
Samuel I. Kane P.A.
1018 E. Amador Ave.
Las Cruces, NM 88001
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 2 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of New Mexico [=]

DEBORAH OSBORNE

 

Plaintiffs)
V.
UNITED STATES OF AMERICA

Civil Action No. 2:19-CV-00588

 

Defendant(s)

SUMMONS IN A CIVIL ACTION
On Amended Complaint

To: (Defendant's name and address) Piaget eiyaliedl tr

408 Galisteo St.
Villagra Building
Santa Fe, NM 87501

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be Nerve on the Plaintiff or or plaintiff's attorney,
whose name and address are: Samuel |. Kane, P.A. Moss Legal Group, P

Samuel |. Kane M. Mitchell Moss

NM Bar #21790 NM Bar #7477

1018 E. Amador Ave. 5845 Cromo Dr., Ste. 2

Las Cruces, NM 88001 El Paso, TX 79912

(575) 526-5273 (915) 703-7307
sam_kane@yahoo.com mitch@mosslegalsolutions.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

 

¢ |\
Date: Thursday, August 01, 2019 here Garcia \3.

 

Sighienure of. Cie or Dery Clerk
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 3 of 36

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 2:19-CV-00588

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

Date:

0 I personally served the summons on the individual at (piace)

 

on (date)

 

CT left the summons at the individual’s residence or usual place of abode with (name)

or

, a person of suitable age and discretion who resides there,

 

 

 

 

on (date) , and mailed a copy to the individual’s last known address; or
1 Iserved the summons on (name of individual) , who is
designated by law to accept service of process on behalf of (name of organization)

on (date) ; or
(1 I returned the summons unexecuted because :or
O Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc:
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 4 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBORAH OSBORNE,
Plaintiff,

Vv. No. 2:19-cv-00588-CG-GJF
Hon. Judge Carmen E. Garza

UNITED STATES OF AMERICA
Defendant.

PLAINTIFFS’ AMENDED COMPLAINT
COMES NOW the Plaintiff, Deborah Osborne, by and through counsel of record, Law
Offices of Samuel I. Kane, P.A. (Samuel I. Kane) and Moss Legal Group, PLLC (M. Mitchell
Moss) and for her Amended Complaint hereby states:
A. PARTIES

1. Plaintiff, Deborah Osborne, an individual, is a citizen of the State of New Mexico residing in
Otero County, New Mexico.

2. Defendant UNITED STATES OF AMERICA is a governmental entity and may be served with
process by serving the Attorney General of New Mexico, Hector Balderas, or an assistant
United States Attorney or a clerical employee designated by the U.S. Attorney to accept service
at 408 Galisteo Street, Villagra Building, Santa Fe, NM 87501 by registered or certified mail
addressed to the civil process clerk at the office of the United States Attorney General to
include a copy of the summons and complaint. Pursuant to FRCP 5.5.1, Defendant THE
UNITED STATES OF AMERICA will also be served with process by serving the U.S.
Attorney General by registered or certified mailed addressed to U.S. Attorney General,
Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C., 20530 to include

a copy of the summons and complaint.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 5 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 2 of 6

B. JURISDICTION
. This Court has jurisdiction over the lawsuit under Federal Tort Claims Act, 28 USC 2671, et
seq. and 28 U.S.C § 1346(b)(1) because this case involves a civil action against the United
States and its employee, for money damages, accruing on and after January 1, 1945, for injury,
or personal injury or death caused by the negligent or wrongful act or omission of Defendant
Gonzales, an employee of the United States while acting within the scope of his office or
employment, under circumstances where the United States, ifa private person, would be liable
to the claimant in accordance with the law of the place where the act or omission occurred.
. Plaintiff previously submitted her claim to Defendants as required by 26 U.S.C. § 2675 and
such claim was finally denied from U.S. Customs and Border Protection, Department of
Homeland Security, as reflected in correspondence dated May 14, 2019, attached hereto as
Exhibit A. Suit has been timely filed.

C. VENUE
. Venue is proper in this district under 28 U.S.C. § 1402(a)(1) because Plaintiff Deborah
Osborne at all material times was a resident of Otero County, New Mexico. Moreover venue
is proper under 28 U.S.C. § 1402(b) because all acts and omissions which form the basis of
this Original Complaint occurred in Otero County, New Mexico.

D. FACTS
. This lawsuit results from a vehicle-pedestrian collision that occurred on June 26, 2018, in
Alamogordo, Otero County, New Mexico at the intersection of East 10" Street and Oregon
Avenue.
. At the time of the accident Plaintiff Deborah Osborne was walking South on Oregon Avenue

at the intersection of Oregon Ave. and 10" Street and she had the right-of-way as she was
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 6 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 3 of 6

walking in a designated crosswalk with flashing indicators. Meanwhile Defendant United
States (U.S. Customs and Border Protection, Department of Homeland Security), Agent Luis
Gonzales, while in the course and scope of his employment as an employee of Defendant
United State of America, was driving a U.S. Border Patrol marked vehicle displaying a DHS
license plate number 2706276 travelling East on 10" St. at the Intersection of Oregon Ave. and
10" St.
E. CAUSE OF ACTION FEDERAL TORT CLAIMS ACT

. Said collision and Plaintiff's damages were proximately caused by Defendant United States
employee’s violation of the laws of the State of New Mexico and of the United States of
America constituting negligence per se.
. Defendant United States owed a duty of reasonable degree of care to Plaintiff. Plaintiff
alleges that the collision and Plaintiff's damages were proximately caused by the negligence
of Defendant United States of America and Agent Gonaciles in the course and scope of his
employment with Defendant United States arising from one or more of the following
alternative theories of negligence: Plaintiff asserts the theory of Respondents Superior of
Defendant United States.

a) Failure to keep a proper lookout;

b) Failure to maintain an assured, clear stopping distance between the vehicle and

pedestrian;

c) Failure to use due care in operating a motor vehicle;

d) Failure to safely apply brakes to avoid a collision;

e) Failure to turn to the left or right to avoid a collision;

f) Failure to warn of his approach;
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 7 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 4 of 6

g) Failure to take proper evasive action;
h) Failure to pay attention;

i) Failure to keep a proper lookout;

j) Other acts of negligence.

Each of which acts or omissions was other than what a reasonable and prudent person would
have been doing under the same or similar circumstances. Each of which acts, or omissions was
a proximate cause of Plaintiff's damages.

10. Defendant United States’ acts or omissions was other than what a reasonable and prudent
person would have been doing under the same or similar circumstance. Each of which acts
or omissions was a proximate cause of Plaintiff's damages.

a) That on June 26, 2018, Defendant United States was negligent by entrusting
control and operation of the motor vehicle which was under their ownership and
control to Agent Gonzales;

b) Other negligence.

Each of which acts, or omissions was other than what a reasonable and prudent person would
have been doing under the same or similar circumstances. Each of which acts, or omissions was
proximate cause of Plaintiff's damages.

F. NEGLIGENCE OF AGENT GONZALES

11. Plaintiff alleges that the collision and Plaintiff's damages were proximately caused by one or

more of the following alternative theories of negligence on the part of Agent Gonzales:
a) Failure to keep a proper lookout;
b) Failure to maintain an assured, clear stopping distance between the vehicle and

pedestrian;
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 8 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 5 of 6

c) Failure to use due care in operating a motor vehicle;
d) Failure to safely apply brakes to avoid a collision;

e) Failure to turn to the left or right to avoid a collision;
f) Failure to warn of his approach;

g) Failure to take proper evasive action;

h) Failure to pay attention;

i) Other negligence.

Each of which acts, or omissions was other than what a reasonable and prudent person would
have been doing under the same or similar circumstances. Each of which acts, or omissions was
proximate cause of Plaintiff's damages.

G. DAMAGES OF PLAINTIFF

12. Asa result of the occurrence, Plaintiff suffered severe bodily injuries. As a further result of
the occurrence, Plaintiff has incurred expenses for medical care, attention and other
expenses. These expenses incurred were necessary for the care and treatment of the injuries
sustained by Plaintiff and the charges made and to be made were the usual and customary
charges for such services. Plaintiff will require further medical care and attention and will
necessarily incur reasonable expenses in the future for such medical needs.

13. As a result of the occurrence, Plaintiff has lost income in the past and has incurred lost future
wage earning capacity. Plaintiff has suffered pain and suffering in the past. Plaintiff will
continue to suffer mental pain and anguish in the future. Asa result of the occurrence, Plaintiff
has suffered and will continue to suffer impairment to her body. Plaintiff has suffered and will
continue to suffer disfigurement. Plaintiff has suffered damages within the jurisdictional limits

of this Court.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 9 of 36
Case 2:19-cv-00588-CG-GJF Document5 Filed 07/31/19 Page 6 of 6

H. PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff, Deborah Osborne, prays that
Defendant, be cited to appear and answer herein, and this cause be set for trial, and Plaintiffs
recover judgment of and from Defendant for her damages in such amount as the evidence may
show and that may be deemed to be proper, together with prejudgment and post-judgment interest,
and for such other and further relief, both general and specific, at law or in equity, to which Plaintiff

may be justly entitled, and for any and all other relief this Court deems appropriate.

Respectfully Submitted,

{s/ M. Mitchell Moss
Mitchell Moss

NM Bar #7477

3845 Cromo Dr., Suite 2
El Paso, Texas 79912
Main: 915.703.7307
Direct: 915.703.7308
Fax: 915.703.7618

/s/ Samuel I. Kane
Samuel I. Kane

NM Bar #21790

1018 E. Amador Ave.
Las Cruces, NM 88001
(575) 526-5263

(575) 647-5264 Fax
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 10 of 36
Case 2:19-cv-00588-CG-GJF Document4 Filed 07/03/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBORAH OSBORNE,
Plaintiff,
v. No. 2:19-cv-00588
JURY TRIAL DEMANDED
LUIS GONZALES,

U.S. DEPARTMENT OF HOMELAND
SECURITY, U.S. CUSTOMS AND BORDER PROTECTION,
AND U.S. BORDER PATROL.

Defendant,

PROOF OF SERVICE

I, Andrew Armijo, declare:

1. Tam a citizen of the United States and am over the age of eighteen. I am not a party to the
above-captioned action. The following facts are within my knowledge and, if called to
testify as a witness, I would testify competently thereto.

2. On July 3, 2019, I served true and correct copiers of the Summons with addendum, Civil
Case Cover Sheet, Plaintiffs, Original Complaint, and Notice of Assignment to Judge in
the above captioned action, via the United States Postal Service, Certified Mail, to the

following:

Luis Javier Gonzales
4649 Loma De Indios Ln
El Paso, TX 79934

U.S. Department of Homeland Security
Office of General Counsel

Mail Stop 0485

245 Murray Lane SW

Washington, DC 20528-0485

U.S. Customs and Border Protection
Office of General Counsel

1300 Pennsylvania NW
Washington, DC 20229

U.S. Border Patrol

Office of General Counsel
1300 Pennsylvania NW
Washington, DC 20229
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 11 of 36
Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 2 of 16

I declare under penalty of perjury under the laws of the United States that the

foregoing is
true and correct. Executed this 3" day of July 2019, in Las Cruces, NM.

Andrew Armijo
Samuel I. Kane P.A.
1018 E. Amador Ave.
Las Cruces, NM 88001
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 12 of 36
Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 3 of 16

AO 440 (Rey. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
District of New Mexico — [F]

DEBORAH OSBORNE,

Plaintiffs)
Vv.
LUIS GONZALES,
U.S. DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS AND BORDER PROTECTION, AND
U.S. BORDER PATROL

Defendant(s)

Civil Action No. 18-CV-00588

 

SUMMONS IN A CIVIL ACTION

; , LUIS JAVIER GONZALES
To: (Defendant's name and address) 4649 LOMA DE INDIOS LN

EL PASO, TX 79934
(SEE ATTACHED ADDENDUM FOR ADDRESSES OF REMAINING DEFENDANT: 8)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a}(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,
whose name and address are: SAMUEL |. KANE

NM BAR#21790

1018 E. AMADOR AVE.
LAS CRUCES, NM 88001
(575) 526-5263
sam_kane@yahoo.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: Thursday, June 27, 2019

 

 
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 13 of 36
Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 4 of 16

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 19-CV-00588

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4)

This summons for (name of individual and title, if any)
was received by me on (date)

Oo I personally served the summons on the individual at (piace)
On (date) - ; Or

 

© J left the summons at the individual’s residence or usual place of abode with (name)
__ > 8person of suitable age and discretion who resides there,

 

 

 

 

on (dae) ===, and muiled a copy to the individual’s last known address; or
oO I served the summons on (name of individual) ; » who is
designated by law to accept service of process on behalf of (name of organization)

a on (date) ; Or
© I returned the summons unexecuted because _ ; or
OF Other (specify):
My fees are $ ; for travel and $ 7 for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: a
Server's signature

 

 

Printed name and title.

 

Server's address

Additional information regarding attempted service, etc:
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 14 of 36
Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 5 of 16

Summons — Addendum
Osborne v. Gonzales et. al.
2:19-cv-00588

Defendants’ names and Addresses

U.S. Department of Homeland Security
Office of General Counsel

U.S. Department of Homeland Security
Mail Stop 0485

245 Murray Lane SW

Washington, DC 20528-0485

U.S. Customs and Border Protection
Office of Chief Counsel
U.S. Customs and Border Protection
1300 Pennsylvania NW
Washington, DC 20229

U.S. Border Patrol

Office of Chief Counsel

U.S. Customs and Border Protection
1300 Pennsylvania NW
Washington, DC 20229
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 15 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 6 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBORAH OSBORNE,
Plaintiff,
Ve No.
JURY TRIAL DEMANDED
LUIS GONZALES,

U.S. DEPARTMENT OF HOMELAND
SECURITY, U.S. CUSTOMS AND BORDER PROTECTION,
AND U.S. BORDER PATROL,

Defendant.

PLAINTIFFS’ ORIGINAL COMPLAINT
COMES NOW the Plaintiff, Deborah Osborne, by and through counsel of record, Law
Offices of Samuel I. Kane, P.A. (Samuel I. Kane) and Moss Legal Group, PLLC (M. Mitchell
Moss) and for her Original Complaint hereby states:
A. PARTIES

1. Plaintiff, Deborah Osbome, an individual, is a citizen of the State of New Mexico residing in
Otero County, New Mexico.

2. Defendant, Luis Gonzales, is a citizen of the State of Texas, County of El Paso. At the time of
incident which is the subject matter of this case Defendant was an on-duty Border Patrol
Officer acting in the course and scope of his duties who may be served with process at 4649
Loma De Indios LN, El Paso, Texas, 79934, or at any other address where he may be found.

3. The Department of Homeland Security (hereinafter “DHS”) is a cabinet department of the
United States federal government with responsibility for, among other things, control over

United States Customs and Border Protection and United States Border Patrol.
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 16 of 36

Case 2:19-cv-00588-CG-GJF Document4 Filed 07/03/19 Page 7 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 2 of 7

. United States Customs and Border Protection (hereinafter “CBP”) is a federal law enforcement
agency within DHS. CBP officers were the supervisors of US Border Patrol as they are a
division of CBP.
. United Siates Border Patrol (hereinafter “BP”) is a security force within CBP. Border Patrol
officers were supervising and in control of Defendant Gonzales at the time of the incident.
B. JURISDICTION

- This Court has jurisdiction over the lawsuit under 28 U.S.C § 1346(b)(1) because this case
involves a civil action against the United States and its employee, for money damages, accruing
on and after January 1, 1945, for injury, or personal injury or death caused by the negligent or
wrongful act or omission of Defendant Gonzales, an employee of the United States while
acting within the scope of his office or employment, under circumstances where the United
States, if a private person, would be liable to the claimant in accordance with the law of the
place where the act or omission occurred.
. Plaintiff previously submitted her claim to Defendants as required by 26 U.S.C. § 2675 and
such claim was finally denied as reflected in correspondence dated May 14, 2019, attached
hereto as Exhibit A. Suit has been timely filed.

C. YENUE
- Venue is proper in this district under 28 U.S.C. § 1402(a)(1) because Plaintiff Deborah
Osborne at all material times was a resident of Otero County, New Mexico. Moreover venue
is proper under 28 U.S.C. § 1402(b) because all acts and omissions which form the basis of
this Original Complaint occurred in Otero County, New Mexico.

D. FACTS
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 17 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 8 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 3 of 7

9. This lawsuit results from a vehicle-pedestrian collision that occurred on June 26, 2018, in
Alamogordo, Otero County, New Mexico at the intersection of East 10% Street and Oregon
Avenue.

10. At the time of the accident Deborah Osborne was walking South on Oregon Avenue at the
intersection of Oregon Ave. and 10% Street and she had the right-of-way as she was walking
in a designated crosswalk with flashing indicators. Meanwhile Defendant, Luis Gonzales,
while in the course and scope of his employment as an employee of the USBP, was driving a
USBP marked vehicle displaying a DHS license plate number 2706276 travelling East on 10"
St. at the Intersection of Oregon Ave. and 10 St.

E. COUNT 1 - NEGLIGENCE

1]. At all times relevant to the allegations of this Complaint Defendant Gonzales had a duty to act
as a reasonable and prudent driver and exercise reasonable care in the operation of his vehicle.
Defendant Gonzales breached this duty and was negligent, such negligence including but not
limited to the following:

a, Failing to timely apply his brakes;
b. Failing to maintain a proper lookout;
c. Take evasive action to avoid colliding with a pedestrian;
d. Driving his vehicle at an excessive rate of speed under the
circumstances;
¢. Careless driving;
f. Failing to yield to a pedestrian with the right of way.
12. As a direct and proximate result of Defendant Gonzales’ negligence, Plaintiff suffered

injuries and damages, which include, but are not limited to, the following:
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 18 of 36

Case 2:19-cv-00588-CG-GJF Document4 Filed 07/03/19 Page 9 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 4 of 7

a. Physical pain and mental anguish in the past and future.
b. Lost earnings.
c. Lost earning capacity.
d. Disfigurement,
e. Physical impairment in the past and future.
f. Medical expenses in the past and future.
g. Loss of enjoyment of life.
F, COUNT 2— NEGLIGENCE PER SE

13. Plaintiff realleges and incorporates all preceding allegations contained in this Complaint as
fully set forth herein.

14. At the time of the accident, Agent Gonzales was operating his vehicle in violation of New
Mexico statutes and ordinances. Agent Gonzales was cited for two violations, however,
pursuant to New Mexico law he violated other Traffic laws including, but not limited to:

a. Careless Driving.

b. Fail to Yield to Pedestrians Right of Way.
c. Speeding.

d. Failing to keep a proper lockout.

e. Due Care Collision.

15. Agent Gonzales’ violation of existing statutes and ordinances in effect at the time of the subject
accident constitutes negligence per se and proximately caused injuries and damages to

Deborah Osbourne.

G. COUNT 3 —~RESPONDEAT SUPERIOR
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 19 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 10 of 16
Case 2'19-cv-00588-CG-GJF Document 1 Filed 06/26/19 Page 5 of 7

16. Plaintiff realleges and incorporates al] preceding allegations contained in this Complaint as
fully set forth herein.

17, At all times material to the allegations contained herein Defendant Gonzales was acting in the
course and scope of his employment for the United States Border Patrol through US Customs
and Border Protection by and through The Department of Homeland Security. Under the
doctrine of respondeat superior, The Department of Homeland Security, US Customs and
Border Protection, and US Border Patrol are liable for the acts and/or omissions of Defendant

Gonzales,

H. COUNT 4— NEGLIGENT G, SUPERVISION, and
ENTRUSTMENT

18. Department of Homeland Security (DHS), US Customs and Border Protection (CBP) and
United States Border Patrol (USBP) were negligent in hiring, training, supervising, and in
entrusting a vehicle to Agent Gonzales. DHS, CBP and USBP failed to reasonably qualify
Agent Gonzales prior to hiring him; failed to reasonably train Agent Gonzales before allowing
him to drive; failed to reasonably supervise Agent Gonzales while operating vehicles; and
negligently entrusted Agent Gonzales with a vehicle.

19. DHS, CBP and USBP negligent hiring, training, supervising, and entrustment proximately
caused Plaintiff's injuries and damages.

I. DAMAGES

20. As a direct and proximate result of Defendants’ negligence, Plaintiff suffered injuries and
damages, which include, but are not limited to, the following:

a. Physical pain and mental anguish in the past and future.
b. Lost earnings.

c. Lost earning capacity in the past and future.
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 20 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 11 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 6 of 7

d. Disfigurement in the past and future.
e. Physical impairment in the past and future.
f. Medical expenses in the past and future.
g. Loss of enjoyment of life.
21. Plaintiff also seeks to recover all damages, prejudgment interest, post judgment interest, and
court costs.
J. JURY DEMAND
K. Plaintiff Deborah Osbome hereby requests a trial by jury in connection with this matter
pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.
L. PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff, Deborah Osbome, pray that
Defendants Luis Gonzales, Department of Homeland Security, US Customs and Border
Protection, and United States Border Patrol, be cited to appear and answer herein, and this cause
be set for trial before a jury, and Plaintiffs recover judgment of and from Defendants for her
damages in such amount as the evidence may show and the jury may determine to be proper,
together with prejudgment and post-judgment interest, and for such other and further relief, both
general and specific, at law or in equity, to which Plaintiff may be justly entitled, and for any and

all other relief this Court deems appropriate.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 21 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 12 of 16
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 7 of 7

Respectfully Submitted,

/s/ M. Mitchell Moss
Mitchell Moss

NM Bar #7477

5845 Cromo Dr., Suite 2
El Paso, Texas 79912
Main: 915.703.7307
Direct: 915.703.7308
Fax: 915.703.7618

és/ Samuel I, Kane
Samuel I. Kane

NM Bar #21790

1018 E. Amador Ave.
Las Cruces, NM 88001
(575) 526-5263

(575) 647-5264 Fax
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 22 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 13 of 16
Case 2:19-cv-00588-CG-GJF Document2 Filed 06/26/19 Page 1 of 2

 

 

 

 

 

 

    
 

 

 

 

   

IS44 Rev. 0219) CIVIL COVER SHEET
The J§ 44 civil cover sheet end the information contained emeni the filing ond service of pleadings or by law, except ax
provides’ by local rules of court This form, Judicial Conference of the United Statet in September 1974, wee eeceeciie of Court for the
Purpose of initiating the civi] docket sheet. ety he il Cotenc of Gs nel
I. (a) PLAINTIFFS DEFENDANTS
Osbome Deborah
(b) County of Residence of First Listed Plaindiy Otero County of Residence of First Listed Defendant _ .
(EXCEPT IN US, PLAINTIFF CASES NUS, PLAINTIFF CASES ONLY}
: THE
NOTE: IN LAND CONDEMNATION CARES. . USE THE LOCATIUN OF
Made Segarra rtep pra e/senecfemtrat state 2 El Paso, TX 79912 Attorneys (ff Keown
915-703-7307
Samuel |. Kane PA, 1018 E. Amador Ave. Las Cruces, NM 88001
Hi. BASIS OF JURISDICTION triace on “x7 in One Bax Only! WL CITIZENSHIP OF PRINCIPAL PARTIES Piace an “x” in One Bea for Plata,
ia se et Beh for Li
111 U8 Government 11.3 Federai Question DEF DEF
Plaintiff (US. Governmont Nor a Party) Citizen of This State 1 1 1 incorparnted or Principal Place oO 4 o4
of Business In This State
#2 US. Government 34 Diversity Citizen of Another State 32 & 2 Incomortedend Principal Pace «= OFS OS
Defendant Gfadicate Citizenship of Parties in Kom [ly of Business In Another State
Citizen or Subject of @ 3 0 3 Foreign Nation o6 a6
Foreign Cougiry
IV. NATURE OF SUIT ¢rtace em “¥” in One Box Onhy Click bere for: Nature of Suit Code Descrintians.
27110 Insormace PERSONAL INJURY FERSONAL INJURY 0.422 Appeal 29 USC 158) 375 Falke Clams Act
3 120 Marme SF 310 Aipione Gi 365 Personal Injury - of Property 21 USC BAY 10) 423 Withdrawal © 376 Gai Tem Gi UST
2) 130 Miller Act 6 315 Aizptane Product Product Lisbility [27 600 Other 2WUSC 157 372003)
3 140 Negotiahie Instrument Linhility O 367 Heath Cares 9) 400 State Reapportionment
“F150 Recovery of Overpayment | {J 320 Assault Libel & Pharmaceutical |. PeQrens ignite 0 410 Amines
“moi Slander Persanal injury C3 820 © 430 Banks and Banking
SF 1St Medicare Act Ty 330 Federal Employers Product Liakulity OF 820 Parent © 450 Commerce
0 182 Recovery of Defaulted Liabibty 0 368 Asbestos Personal 895 Parent - Abbreviawd 460
Siwdeut Loana 340 Marine Ingury Provdiact Drug Apphestion 0 470 Rackesser Infinenced and

 

(Exchides Vetenas) © 345 Maxine Product Liability fi Mot Corrupt Organizations
33 LSA Recovery ef Overpayment Lusbiliry PERSORAL PROPERTY (—__"_ Lanon. d 0) 480 Conmumer Cred
of Veteran's Benclits Pf 390 Motor Vehicle C1 $70 Cuber Froud fF 710 Pair Labor Standards #61 HIA (1395i) 5 485 Telephone Consumer
Act CF 862 Black Laing (923)

57 160 Stoeldsolders’ Suits F 355 Motor Vehicle 37) Truth in Lending

 

J 190 Other Conmace Product Liability 6 380 Other Pereonat
2 19% Contract Prouuct Liability | {1 350 Other Personal Propeny Damage
196 Froachise inyury © 385 Property Damage

© 362 Personal Lajury - Prodvet Laabiliny

Medical i
PRISONER PRILIIONS

210 Land Condermation £1 440 Other Civil Rights Habeas Corpus:
2 220 Forecloure 33 441 Voting OD 463 Alien Detainee
oJ 23) Rent Lease & Ejecunent «1 0) 442 Employment CO $10 Motion ti Vacate
S&F 240 Torte to Lod O 443 Housing’ Semence
5 245 Tort Product Linhility Acconamodations OD 53) General

5 290 All Other Real Property = 1) 445 Amer, w:Disabilities -//(9 525 Death Penalty

Employment Other:

GO 446 Amer. w/Disabilines - [1 $40 Manduaus & Other
Other 11 550 Civil Rights

a3 448 Education J 535 Prison Condition

5 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

 

¥. ORIGIN (Pioce an “X~ fn One Box Only)
Bh Original O12 Removed from O 3 Remanded from 0 4 Reinstotedor OF 5 Tronafecred oma: 0 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened i Disine! tee Litigation -
fame Diseot File

Cite the U.S, Civil Statute under which you are filing (De wet olte jurisdictional statutes anless Giversityy:
Vi. CAUSE OF ACTION
| PtainthT Was Phun Over by Defendant a Border Patrol Agent

 

 

 

 

 

 

 

‘Vil. REQUESTED IN {7 CHECK IF THIS IS A CLARS ACTION DEMIAND § CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.CvP, $7,000,000+ JURY DEMAND: 2M Yes ONo
VI. RELATED CASE(S) hie ;

IF ANY BUDGE DOCKET NUMBER

 

 

Fg Ti

RECEIPT # AMOURT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 23 of 36

Case 2:19-cv-00588-CG-GJF Document 4 Filed 07/03/19 Page 14 of 16

Sins grow. t2y) 25" 2:19-cv-00588-CG-GJF Document 2 Filed 06/26/19 Page 2 of 2

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor snpplements the filings and service of pleading or other os
required by law. except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in Septamber 1974. is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover shoot is submitted to the Clerk of
Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

Ta) Phalntiffs-Defendants. Enter names (Inst, (iret. middle initial) of plaintiff and defendant. If the plaintiff or defendant is a yovernment agency. ue
only the full name or stander sbbrevietions. If the plaintiff or defendant is an official within s goverament ageacy, identify first ihe agency and
then the official. giving both name snd title.

(b) County of Residence. For cach civil case filed, except U.S. plointiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved,

(ce) Attormeys, Enter the firm name, address, telephone number, and attomey of record. If there are several altemeys, list thom on an attachment, noting
in this section "(see attachment)".

1. Surisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than ove basis of jurisdiction. precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are ineluded here.
United States defendant. (2) When the plaintiff ix suing the United States. its officers or agencies. place an *X" in this box.
Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constifntion, an act of Congress or a treaty of the Linited States. In cases where the U.S, is a party, the U.S. plaintiff or defendant code takes

precedence, and box | or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties musi be checked. (See Section III below; NOTE: federal question actions take precedence over diversity

cases.)

If. Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above, Mark this

I¥. Nature of Suit, Place an "X" in the appropriate box. If there are nvultiple nature of suit codes associated with the case, pick the nature of suit code
that is mos! applicable. Click here for: Nature of Suit Code Descriptions.

V. Origin. Place an "X" in one of the seven hoxes,
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from Siate Court, (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remonded from Appellate Court. (3) Cheok thit box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a), Do nol use this for within district transfers or
multidisirict litigation transfers,

Multidisirict Litigation — Transfer. (6) Check this box when a nmltidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multdistrict case is filed in the same district as the Muster MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in

state,

Vi Cause of Action, Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite Jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Vil. Requested in Complaint. Class Action. Place an "X° in this box if you are filing a class action under Rule 23, FR.CvP.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such 2x a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VID. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket

Date and Attorney Signature. Date aud sign the civil cover sheet,
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 24 of 36
District Version v6.2.2

T2UWI9 ‘
Case 2:19-cv-00588-CG-GJF Document 4 Eled 0703/19 Page 15 of 16

Fall docket text:
United States Magistrate Judge Carmen E. Garza and United States Magistrate Judge Gregory J. Fouratt assigned. (jg)

PACER Service Center

Transaction

07/02/2019 08:35:20
1581:3184914:0 Cede:

19-cy-00588-CG-

10

 

https: //ecf. -hmnd_uscourts.gov/cgi-bin/HistDocQry.pl7127875634188222-L, ShowDktTxt_1-0-422419—-15- 1/1
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 25 of 36

Case 2:19-cv-00588-CG-GJe Bocuiient 2 ried u9703/19 Page 16 of 16

Full docket text for document 3:

PLEASE TAKE NOTICE that this case has been randomly assigned to United States Magistrate Judge Carmen E. Garza to conduct dispositive

in this matter, including motions and trial. Appeal from a judgment entered by a Magistrate Judge will be to the United States Court of
Appeals for the Tenth Circuit. It is the responsibility of the case filer to serve a copy of this Notice upon all parties with the summons and
complaint. Consent is strictly voluntary, and a party is free to withhold consent without adverse consequences. Should a party choose to consent, notice

Should be made no later than 21 days after entry of the Order setting the Rule 16 Initial Scheduling Conference. For e-filers, visit our Web site at
www.nmd.uscourts.gov for more information and instructions.

[THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED. | (ig)

7272019

PACER Service Center
Transaction
07/02/2019 08:35:36
581:3184914:0 Code:

19-cv-00588-CG-
F

10

 

https://ecf umd uscourts.gov/cgi-bin/HistDooQry pl?127875634188222-L_ShowDktTxt_1-0-422419-3-19- wi
— Case 2:19-cv-00588-CG-G3E* Butuan Hiree 6872/19 Page 26 of 36

Full docket text for document 3:

PLEASE TAKE NOTICE that this case has been randomly assigned to United States Magistrate Judge Carmen E. Garza to conduct dispositive
proceedings in this matter, including motions and trial. Appeal from a judgment entered by a Magistrate Judge will be to the United States Court of
Appeals for the Tenth Circuit. It is the responsibility of the case filer to serve a copy of this Notice upon all parties with the summons and
complaint. Consent is strictly voluntary, and a party is free to withhold consent without adverse consequences. Should a party choose to consent, notice
should be made no later than 21 days after entry of the Order setting the Rule 16 Initial Scheduling Conference. For e-filers, visit our Web site at
www.nmd.uscourts.gov for more information and instructions.

[THIS IS A TEXT-ONLY ENTRY. THERE ARE NO DOCUMENTS ATTACHED. ] (jg)

PACER Service Center
Transaction Receipt
08/02/2019 14:31:44

1581:3184914:0 Code:

:19-cv-00588-CG-
iJF

istory/Documen

10

 

https://ecf.nmd_uscourts.gov/cgi-bin/HistDocQry.pl?118795235121834-L_ShowDktTxt_]-0-422419-3-[9-

1/]
Sago? Case 2:19-cv-00588-CG-@3F' “poettiment SP Fed 98792/19 Page 27 of 36

Full docket text:
United States Magistrate Judge Carmen E, Garza and United States Magistrate Judge Gregory J. Fouratt assigned. (jg)
PACER Service Center
Transaction
08/02/2019 14:31:54
1581:3184914:0 Code:

19-cv-00588-CG-
F

istory/Documents

10

 

https://ecf.nmd.uscourts.gov/cgi-bin/HistDocQry.pl? 11879523512 1834-L_ShowDktTxt_]-0-422419—15-

i/1
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 28 of 36

Case 2:19-cv-00588-CG-GJF Document 2_ Filed 06/26/19 P
age 1 of 2
JS ev 021) CIVIL COVER SHEET 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the Inited States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

 

I. (a) PLAINTIFFS DEFENDANTS
Osborne Deborah
(b) County of Residence of First Listed Plaintiff _OteTO _____ | County of Residence of First Listed Defend
(EXCEPT IN U.S. PLAINTIFF CASES) (IN US. PLAINTIFF CASES ONLY}

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Méds S8qarxe (bts Pele seas Crone On Stiite 2 El Paso, TX 79912 abnenee ARM
915-703-7307
Samuel |. Kane P.A. 1018 E. Amador Ave. Las Cruces, NM 88001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION ¢ Place an “¥" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Pluintit
(For Diversity Cases Only) and One Box for Defendant}
3) US Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 2% 1 9 1 Incorporated or Principal Place go4 04
of Business In This State
4&2 US Government 44° Diversity Citizen of Another State 3.2 ® 2 Incorporated and Principal Place G4 o8
Defendant (Indicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a 9 3 © 3. Foreign Nation Bo 16
Foreign Couniry
IV. NATURE OF SUIT (Place an “Xx” in One Box Only) Click here for: Nature of Suit Code Deserptions.
(CONTRACT TORTS FORFEITURERENALIY | BANKRUPTCY | —ornmestaTores —]
77 110 Insurance PERSONAL INJURY PERSONAL INJURY = [57 625 Drug Related Seizure OF 422 Appeal 28 USC 158 OF 375 False Claums Act
3 120 Manne 3 310 Airplane O 365 Personal Injury - of Property 21 USC 88] 1) 423 Withdrawal 9 376 Qw Tam (31 USC
130 Miller Act 07 315 Airplane Product Product Liability 3 690 Other 28 USC 157 3729(a))
& 140 Negotiable Instrument Liability 1 367 Health Carey 5) 400 State Reapportionment
*I 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical [PROPERTY RIGHIS ——|7) 410 Antiinest
& Enforcement of Judgment Slander Personal Injury 6 820 Copyrights 5 430 Banks and Banking
SF 151 Medicare Act [330 Federal Employers’ Product Liability 4 830 Parent 6 450 Commerce
1 152 Recovery of Defaulted Liability 01 368 Asbestos Personal 0 835 Patent - Abbreviated 0 460 Deportation
Student Loans & 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) C1 345 Marine Product Liability 840 Trademark Corrupt Organizations
11 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR. J 480 Consumer Credit
of Veteran's Benefits #f 350 Motor Vehicle (1 370 Other Fraud 9 710 Fas Labor Standards O 861 HIA (1395M) 9 485 Telephone Consumer
4 160 Stockholders’ Suits 1 354 Motor Vehicle 37) Truth in Lending Act O 862 Black Lung (923) Protection Act
5 190 Other Contract Product Linbility & 380 Other Personal 3 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 490 Cable/Sar TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 0) 864 SSID Title XVI 5 B50 Securities/Commodities’
3D 196 Franchise Injury © 384 Property Damage 0 740 Railway Labor Act 865 RSI (405(g)) Exchange
1) 362 Personal Injury - Product Liabihty O 7451 Family and Medical OF 890 Other Stansory Acuons
Medical nee Leave Act © 891 Agricultural Acts
[ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [9 790 Other Labor Lingation FEDERAL TAX SUITS | 893 Environmental Matters
9 210 Land Condemnation 2 440 Other Civil Rights Habeas Corpus: 6 791 Employee Retirement 0 870 Taxes (U.S. Plainnff 9) 895 Freedom of Information
5) 220 Foreclosure 9 441 Voting © 463 Alien Detainee Income Security Act or Defendant) Act
3 230 Rent Lease & Ejectment 5 442 Employment © 510 Motions to Vacate O 871 IRS—Third Party 1 896 Arbitration
9) 240 Toris to Land 0 443 Housing/ Sentence 26 USC 7609 5 899 Administrative Procedure
1 245 Ton Product Liability Accommodations 1 530 General ActReview or Appeal of
17 290 All Other Real Property O 445 Amer. w/Disabiliies -[ (0 435 Death Penalty IMMIGRATION Agency Decision
: Employment Other: (1 462 Naturalization Application 950 Consututionality of
O 446 Amer. w/Disabilines -] 540 Mandamus & Other [J 465 Other Immigration State Statutes
Other © 550 Civil Rights Actions
7 448 Education O 455 Prison Condition
1 460 Civil Detainee -
Condiuions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
bi Original 0 2 Removed from O 3  Remanded from O 4 Reinstated or © 5 Transferred from © 6 Multidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De nor cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION fF-- — ae
Ppa ini was Aun Sver by Defendant a Border Patrol Agent

 

 

 

Vil. REQUESTED IN 0) CHECKIF THISISA CLASS ACTION DEMANDS CRBC YEN only st acaniied tn soerebaiet
COMPLAINT: UNDER RULE 23, FR.Cv.P. $1,000,000+ JURY DEMAND: Yes ONo
VIL. RELATED CASE(S) Soe i
see prsiructions):
IF ANY SE in DOCKET NUMBER

 

 

LQ 3
DATE af of SIGNATURE OF ATTORNEY OF RECORD
-f GA a
E2449 L be Vl
‘FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

a
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 29 of 36
Case 2:19-cv-00588-CG-GJF Document 2 Filed 06/26/19 Page 2 of 2

JS 44 Reverse (Rev. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently. a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L.(a)

(b)

(c)

II.

Il.

IV.

Vi.

Vil.

Vil.

Plaintiffs-Defendants. Enter names (last, first. middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency. identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attommeys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P,, which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section [II below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
seclion for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case. pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a mulltidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a mulltidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related 10 the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U_S. Civil Statute: 47 USC $53 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 30 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

DEBORAH OSBORNE,
Plaintiff,
v. No.

JURY TRIAL DEMANDED
LUIS GONZALES,

U.S. DEPARTMENT OF HOMELAND

SECURITY, U.S. CUSTOMS AND BORDER PROTECTION,

AND U.S. BORDER PATROL.

Defendant.
PLAINTIFFS’ ORIGINAL COMPLAINT
COMES NOW the Plaintiff, Deborah Osborne, by and through counsel of record, Law
Offices of Samuel I. Kane, P.A. (Samuel I. Kane) and Moss Legal Group, PLLC (M. Mitchell
Moss) and for her Original Complaint hereby states:
A. PARTIES

1. Plaintiff, Deborah Osborne, an individual, is a citizen of the State of New Mexico residing in
Otero County, New Mexico.

2. Defendant, Luis Gonzales, is a citizen of the State of Texas, County of El Paso. At the time of
incident which is the subject matter of this case Defendant was an on-duty Border Patrol
Officer acting in the course and scope of his duties who may be served with process at 4649
Loma De Indios LN, EI Paso, Texas, 79934, or at any other address where he may be found.

3. The Department of Homeland Security (hereinafter “DHS”) is a cabinet department of the

United States federal government with responsibility for, among other things, control over

United States Customs and Border Protection and United States Border Patrol.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 31 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 2 of 7

4. United States Customs and Border Protection (hereinafter “CBP”) is a federal law enforcement
agency within DHS. CBP officers were the supervisors of US Border Patrol as they are a
division of CBP.

5. United States Border Patrol (hereinafter “BP”) is a security force within CBP. Border Patrol
officers were supervising and in control of Defendant Gonzales at the time of the incident.

B. JURISDICTION

6. This Court has jurisdiction over the lawsuit under 28 U.S.C § 1346(b)(1) because this case
involves a civil action against the United States and its employee, for money damages, accruing
on and after January |, 1945, for injury, or personal injury or death caused by the negligent or
wrongful act or omission of Defendant Gonzales, an employee of the United States while
acting within the scope of his office or employment, under circumstances where the United
States, if a private person, would be liable to the claimant in accordance with the law of the
place where the act or omission occurred.

7. Plaintiff previously submitted her claim to Defendants as required by 26 U.S.C. § 2675 and
such claim was finally denied as reflected in correspondence dated May 14, 2019, attached
hereto as Exhibit A. Suit has been timely filed.

C. VENUE

8. Venue is proper in this district under 28 U.S.C. § 1402(a)(1) because Plaintiff Deborah
Osborne at all material times was a resident of Otero County, New Mexico. Moreover venue
is proper under 28 U.S.C. § 1402(b) because all acts and omissions which form the basis of
this Original Complaint occurred in Otero County, New Mexico.

D. FACTS
9.

10.

Il.

12.

Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 32 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 3 of 7

This lawsuit results from a vehicle-pedestrian collision that occurred on June 26, 2018, in
Alamogordo, Otero County, New Mexico at the intersection of East 10" Street and Oregon
Avenue.
At the time of the accident Deborah Osborne was walking South on Oregon Avenue at the
intersection of Oregon Ave. and 10" Street and she had the right-of-way as she was walking
in a designated crosswalk with flashing indicators. Meanwhile Defendant, Luis Gonzales,
while in the course and scope of his employment as an employee of the USBP, was driving a
USBP marked vehicle displaying a DHS license plate number 2706276 travelling East on 10%
St. at the Intersection of Oregon Ave. and 10" St.
E. COUNT 1 - NEGLIGENCE

At all times relevant to the allegations of this Complaint Defendant Gonzales had a duty to act
as a reasonable and prudent driver and exercise reasonable care in the operation of his vehicle.
Defendant Gonzales breached this duty and was negligent, such negligence including but not
limited to the following:

a. Failing to timely apply his brakes;

b. Failing to maintain a proper lookout;

c. Take evasive action to avoid colliding with a pedestrian:

d. Driving his vehicle at an excessive rate of speed under the

circumstances;

e. Careless driving;

f. Failing to yield to a pedestrian with the right of way.
As a direct and proximate result of Defendant Gonzales’ negligence, Plaintiff suffered

injuries and damages, which include, but are not limited to, the following:
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 33 of 36
Case 2:19-cv-00588-CG-GJF Document 1 Filed 06/26/19 Page 4 of 7

Physical pain and mental anguish in the past and future.
Lost earnings.

Lost earning capacity.

Disfigurement.

Physical impairment in the past and future.

Medical expenses in the past and future.

Loss of enjoyment of life.

F. COUNT 2—NEGLIGENCE PER SE

13. Plaintiff realleges and incorporates all preceding allegations contained in this Complaint as

fully set forth herein.

14. At the time of the accident, Agent Gonzales was operating his vehicle in violation of New

Mexico statutes and ordinances. Agent Gonzales was cited for two violations, however,

pursuant to New Mexico law he violated other Traffic laws including, but not limited to:

a.

b.

e.

Careless Driving.

Fail to Yield to Pedestrians Right of Way.
Speeding.

Failing to keep a proper lookout.

Due Care Collision.

15. Agent Gonzales’ violation of existing statutes and ordinances in effect at the time of the subject

accident constitutes negligence per se and proximately caused injuries and damages to

Deborah Osbourne.

G. COUNT 3 —- RESPONDEAT SUPERIOR

 
16.

I?

18.

19,

20.

Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 34 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 5 of 7

Plaintiff realleges and incorporates all preceding allegations contained in this Complaint as
fully set forth herein.

At all times material to the allegations contained herein Defendant Gonzales was acting in the
course and scope of his employment for the United States Border Patrol through US Customs
and Border Protection by and through The Department of Homeland Security. Under the
doctrine of respondeat superior, The Department of Homeland Security, US Customs and
Border Protection, and US Border Patrol are liable for the acts and/or omissions of Defendant

Gonzales.

H. COUNT 4 — NEGLIGENT HIRING, TRAINING, SUPERVISION, and
ENTRUSTMENT

Department of Homeland Security (DHS), US Customs and Border Protection (CBP) and
United States Border Patrol (USBP) were negligent in hiring, training, supervising, and in
entrusting a vehicle to Agent Gonzales. DHS, CBP and USBP failed to reasonably qualify
Agent Gonzales prior to hiring him; failed to reasonably train Agent Gonzales before allowing
him to drive; failed to reasonably supervise Agent Gonzales while operating vehicles; and
negligently entrusted Agent Gonzales with a vehicle.
DHS, CBP and USBP negligent hiring, training, supervising, and entrustment proximately
caused Plaintiff's injuries and damages.
I. DAMAGES

As a direct and proximate result of Defendants’ negligence, Plaintiff suffered injuries and
damages, which include, but are not limited to, the following:

a. Physical pain and mental anguish in the past and future.

b. Lost earnings.

c. Lost earning capacity in the past and future.
Case 2:19-cv-00588-CG-GJF Document 6 Filed 08/02/19 Page 35 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 6 of 7

d. Disfigurement in the past and future.
e. Physical impairment in the past and future.
f. Medical expenses in the past and future.
g. Loss of enjoyment of life.
21. Plaintiff also seeks to recover all damages, prejudgment interest, post judgment interest, and
court costs.
J. JURY DEMAND
K. Plaintiff Deborah Osborne hereby requests a trial by jury in connection with this matter
pursuant to Rule 38(b) of the Federal Rules of Civil Procedure.
L. PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiff, Deborah Osborne, pray that
Defendants Luis Gonzales, Department of Homeland Security, US Customs and Border
Protection, and United States Border Patrol, be cited to appear and answer herein, and this cause
be set for trial before a jury, and Plaintiffs recover judgment of and from Defendants for her
damages in such amount as the evidence may show and the jury may determine to be proper,
together with prejudgment and post-judgment interest, and for such other and further relief, both
general and specific, at law or in equity, to which Plaintiff may be justly entitled, and for any and

all other relief this Court deems appropriate.
Case 2:19-cv-00588-CG-GJF Document6 Filed 08/02/19 Page 36 of 36
Case 2:19-cv-00588-CG-GJF Document1 Filed 06/26/19 Page 7 of 7

Respectfully Submitted,

/s/ M. Mitchell Moss
Mitchell Moss

NM Bar #7477

5845 Cromo Dr., Suite 2
El] Paso, Texas 79912
Main: 915.703.7307
Direct: 915.703.7308
Fax: 915.703.7618

/s/ Samuel I. Kane
Samuel I. Kane

NM Bar #21790

1018 E. Amador Ave.
Las Cruces, NM 88001
(575) 526-5263

(575) 647-5264 Fax
